IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 99-41204

                         Summary Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                               versus

LUIS ALANIZ-CRUZ,
                                           Defendant-Appellant.




          Appeal from the United States District Court
               For the Southern District of Texas
                     USDC No. B-99-CR-162-1

                         September 6, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender for the Southern District of Texas

has moved for leave to withdraw as court-appointed counsel for Luis

Alaniz-Cruz and filed the brief required by Anders v. California,

386 U.S. 738, 744 (1967). Alaniz-Cruz has filed a brief in response

opposing the motion.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Our review of the briefs and our independent review of the

record disclose no nonfrivolous issue for appeal. Accordingly, the

motion to withdraw is GRANTED and the APPEAL IS DISMISSED.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.




                                2